DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites “wherein the translucent material is transparent”, however “translucent” means to allow some light through whereas “transparent” is to allow all light through, thus contradicting one another.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18-19, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mah (US 2017/0065372).
Mah shows a dental appliance comprising a plurality of tooth-receiving cavities to receive a corresponding plurality of teeth and to exert one or more orthodontic repositioning forces on the plurality of teeth (aligner body); a target marking area configured to receive a laser mark from a laser (14 for instance in Fig. 3 is capable of receiving a laser mark); a surface configured to interface with buccal and lingual regions of a patient (exterior of aligner body), the surface comprising: a first portion having a first surface texture (12 transparent, smooth); a second portion having a laser access area formed therefrom (14 capable of receiving laser energy), the laser access area configured to provide the laser with access to the target marking area (laser may impinge on 14 and the interior thereof), the laser access area having a second surface texture different than the first surface texture (increased roughness to reduce transparency [0024]; substantially opaque would allow at least some light into the thickness of the aligner, and it is noted the interior thereof remains transparent since the reduction in transparency is due to the surface roughness), the second surface texture configuring the laser access area to disperse laser energy from the laser when the laser energy is received at the laser access area (rougher surface texture will result in dispersement of any laser/light energy due to the roughness providing various angles to be redirected and dispersed by).  With respect to claim 2, wherein the target marking area is formed in an intermediate area between an exterior surface and an interior surface of the dental appliance (laser capable of reaching an intermediate area).  With respect to claim 3, wherein the surface is an interior surface of the dental appliance configured to contact and exert resilient repositioning forces on the plurality of teeth (capable of being the interior surface since the roughness 
Apparatus claims 12-16 are rejected similarly to the above where the aligner may be translucent.  With respect to claim 18, wherein the rougher surface texture is provided by a random pattern of surface features formed in the exterior surface (such as by conventional roughening; see Fig. 3, [0024]).
Apparatus claims 19, 22-24 are rejected similarly to the above. With respect to claims 23-24, light energy absorbed by a non-transparent material will result in heat energy in and around a target area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mah.
Mah discloses the device as previously described above, but fails to show with respect to claim 17, wherein the rougher surface texture is provided by a non-random pattern of surface features formed in the exterior surface; with respect to claim 20, wherein the rougher surface texture is provided by a uniform pattern of surface features formed in the exterior surface; with respect to claim 21, wherein the uniform pattern is configured to disperse laser energy at the target area in a manner based on the laser energy's interaction with the uniform pattern.
The Office takes official notice that providing surface roughness in a known pattern as an alternative to conventional sandblasting is well known in the dental art for arriving at a rougher surface, particularly to meet certain aesthetic choices.

Response to Arguments
Applicant’s arguments with respect to the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that as discussed in the interview, Knutson was found to not have a portion of rougher surface area but that the entire surface thereof would be roughened.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772